Judgment, Supreme Court, New York County, rendered September 7, 1972, after a jury trial, insofar as it imposes sentence, unanimously reversed, on the law, and the ease remanded to the Criminal Term of the Supreme Court, New York County, for resentencing; and otherwise affirmed. The record indicates that at the time of sentencing, the court failed to comply with the mandatory provisions of CPL 380.50 in not affording defendant the right to make a statement personally in his behalf and in not inquiring of defendant whether he wished- to make such a statement. Failure to comply with CPL 380.50 constituted error requiring that defendant be remanded for resentence. (See People v. Lotz, 42 A D 2d 900, and cases cited therein.) Concur — Markewich, J. P., Kupferman, Lupiano, Tilzer and Lane, JJ.